249 F.2d 443
FIRST NATIONAL BANK OF MEMPHIS, a National Banking Association, Petitioner,v.Marion S. BOYD, Judge of the United States District Court for the Western District of Tennessee, Respondent.
No. 13094.
United States Court of Appeals Sixth Circuit.
September 23, 1957.

Before ALLEN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This cause having been considered by the court upon the Petition for a Writ of Mandamus, the respondent's response to the order to show cause why the writ should not issue, and the oral arguments and briefs of counsel for the respective parties;


2
And the Court being of the opinion that the Writ should not issue for the reasons stated by the Court in its opinion filed this day,


3
It Is Ordered that the Writ of Mandamus herein sought against the respondent is denied and the petition seeking said writ is dismissed at Petitioner's cost.